          Case: 1:19-cv-00535 Doc #: 2 Filed: 03/11/19 1 of 3. PageID #: 36



                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO


THE AMERICAN POLICY ROUNDTABLE,

                                 Plaintiff,
                                                Civil Action No. 1:19-cv-00535
                       v.

HERITAGE ALLIANCE,

                                 Defendant.




               PLAINTIFF, THE AMERICAN POLICY ROUNDTABLE’S,
                 RULE 7.1 CERTIFICATE OF INTERESTED PARTIES

       Pursuant to Federal Rule of Civil Procedure 7.1, Plaintiff, The American Policy

Roundtable, states as follows:

   1. A nongovernmental corporate party must file a disclosure statement that (1)

       identifies any parent corporation and any publicly held corporation owning 10% or

       more of its stock; or (2) states that there is no such corporation:

               The American Policy Roundtable has no parent corporation and no publicly held

               corporation owns more than 10% of its stock.

   2. All persons, associates of persons, firms, partnerships, corporations, affiliates,

       parent corporations, or other entities that are financially interested in the outcome

       of this litigation:

           a. Plaintiff, The American Policy Roundtable;

           b. Evergreen Communications (Registered trade name of Plaintiff The American

               Policy Roundtable);
        Case: 1:19-cv-00535 Doc #: 2 Filed: 03/11/19 2 of 3. PageID #: 37



         c. Ohio Roundtable (Registered trade name of Plaintiff The American Policy

            Roundtable); and

         d. Roundtable Freedom Forum (Affiliate of Plaintiff The American Policy

            Roundtable).



Dated: March 11, 2019
                                       Respectfully submitted,


                                         /s/ William R. Martin
                                         William R. Martin
                                         (Ohio Federal Bar # 0033955)
                                         Jordan S. Weinstein
                                         (Pro Hac Vice Forthcoming)
                                         BARNES & THORNBURG LLP
                                         1717 Pennsylvania Avenue N.W.
                                         Suite 500
                                         Washington, D.C. 20006-4623
                                         P:202-289-1313
                                         F:202-289-1330
                                         e-mail:
                                         billy.martin@btlaw.com
                                         jordan.weinstein@btlaw.com

                                         Attornerys for Plaintiff, The American Policy
                                         Roundtable




                                        2
          Case: 1:19-cv-00535 Doc #: 2 Filed: 03/11/19 3 of 3. PageID #: 38



                                CERTIFICATE OF SERVICE

        I hereby certify that on March 11, 2019, a copy of the foregoing Certificate of Interested

Persons was filed electronically via CM/ECF. Notice of this filing will be sent to the attorneys of

record by operation of the Court’s electronic filing system. Parties may access this filing through

the Court’s system.


                                                 /s/ William R. Martin
                                                  William R. Martin




                                                3
